


110 HR 6537 IH: Sanctuary Enhancement Act of

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6537
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Ms. Bordallo (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Kildee,
			 Mr. Faleomavaega,
			 Mr. Abercrombie,
			 Mr. Farr, Ms. Woolsey, Mrs.
			 Christensen, Ms. Lee,
			 Mr. Fortuño,
			 Ms. Hirono, and
			 Mr. Klein of Florida) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize and amend the National Marine Sanctuaries
		  Act to establish a National Marine Sanctuary System, to strengthen and clarify
		  management authorities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctuary Enhancement Act of
			 2008.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to such section or other provision of the National
			 Marine Sanctuaries Act (16 U.S.C. 1431 et seq.).
		3.Clarification of
			 findings, purposes, and policies
			(a)FindingsSection
			 301(a) (16 U.S.C. 1431(a)) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and (6), respectively, and by
			 inserting after paragraph (2) the following:
					
						(3)the marine environment consists of numerous
				ecoregions and ecosystems, the boundaries of which are based on geomorphologic
				and oceanographic processes and the distribution of living and nonliving
				resources in the marine environment;
						(4)scientific
				research has confirmed the value of protected areas in the ocean, which serve
				to—
							(A)increase the
				number, biomass, density, and diversity of living resources both inside and
				outside the protected areas;
							(B)maintain ecosystems
				that are resistant and resilient to a variety of environmental threats such as
				global climate change, pollution, coastal development, habitat alteration, and
				overfishing; and
							(C)create spillover and export of eggs,
				larvae, and juvenile and adult fish, shellfish, and plants which can repopulate
				adjacent areas;
							;
				and
				(2)in paragraph (6) (as so redesignated) by
			 striking managed and inserting and manages them, together
			 with marine national monuments,.
				(b)Purposes and
			 policiesSection 301(b) (16 U.S.C. 1431(b)) is amended to read as
			 follows:
				
					(b)Purposes and
				policiesThe purposes and policies of this title are—
						(1)to identify and
				designate as national marine sanctuaries areas of the marine environment that
				are of special national significance;
						(2)to manage the
				System with the primary purpose being the long-term protection and conservation
				of the living and nonliving resources of the System;
						(3)to include within the System areas that
				collectively represent the full range of the Nation’s marine ecoregions,
				ecological communities and unique habitats, and diverse maritime heritage
				resources;
						(4)to provide authority for comprehensive and
				coordinated protection, conservation, and adaptive management of the System,
				and the activities therein affecting the System, in a manner that supports
				ecosystem-based management and recognizes existing regulatory authorities and
				uncertainties in our scientific understanding of the marine environment;
						(5)to maintain the
				natural biological communities in the national marine sanctuaries, and to
				protect, and, where appropriate, restore and recover natural habitats,
				populations, and ecological processes;
						(6)to enhance public
				awareness, understanding, appreciation, and sustainable use of the marine
				environment, and the natural, historical, cultural, and archeological resources
				of the System;
						(7)to support,
				promote, and coordinate scientific research on, and long-term monitoring of,
				the resources of the System;
						(8)to the extent compatible with the primary
				purpose of resource protection, to allow the regulated public and private uses
				of the resources of the System that are not prohibited pursuant to this title
				or other authorities;
						(9)to develop and
				implement coordinated plans for the protection and management of areas in the
				System with appropriate Federal agencies, State and local governments, Indian
				tribes, Regional Fishery Management Councils, and international organizations,
				and other public and private stakeholders concerned with the continuing health
				and resilience of the System;
						(10)to create models of, and incentives for,
				ways to conserve and manage System resources, including the application of
				adaptive or innovative management techniques, such as the utilization of zoning
				or other temporal or spatial strategies, including use of marine reserves;
				and
						(11)to cooperate with
				global programs encouraging conservation of marine
				resources.
						.
			4.Components and
			 mission of national marine sanctuary systemSection 301(c) (16 U.S.C. 1431(c)) is
			 amended to read as follows:
			
				(c)Establishment
				and mission of National Marine Sanctuary System
					(1)EstablishmentThere is established the National Marine
				Sanctuary System, which shall be managed by the Secretary through the Office of
				National Marine Sanctuaries and consist of—
						(A)national marine
				sanctuaries designated by the Secretary in accordance with this title or
				authorized or established by an Act of Congress; and
						(B)marine national monuments.
						(2)MissionThe
				mission of the System is to protect, conserve, preserve, restore, and recover
				the biodiversity, ecological integrity, and cultural legacy of the living and
				nonliving resources within the System for the benefit of present and future
				generations.
					.
		5.Amendments to
			 definitions
			(a)In
			 generalSection 302 (16 U.S.C. 1432) is amended by striking
			 and after the semicolon at the end of paragraph (9), by striking
			 the period at the end of paragraph (10) and inserting a semicolon, and by
			 adding at the end the following new paragraphs:
				
					(11)Indian
				tribe has the same meaning given that term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
					(12)marine
				ecoregion means a large area of the marine environment that contains a
				geographically distinct assemblage of natural communities that—
						(A)share a large
				majority of their species and ecological processes;
						(B)share similar
				environmental conditions; and
						(C)interact
				ecologically in ways that are critical for their long-term persistence;
						(13)marine
				national monument means a national monument or any portion thereof
				established by the President pursuant to the Act of June 8, 1906 (chapter 3060;
				16 U.S.C. 431), popularly known as the Antiquities Act of 1906, that is—
						(A)assigned as a management responsibility of
				the Secretary; and
						(B)managed as a unit
				within the System;
						(14)maritime
				heritage resource means any shipwreck or other site or object that is
				of archaeological, historical, or cultural significance found in, on, or under
				the seabed of the marine environment of the United States; and
					(15)System
				resource means any living or nonliving resource of the System that
				contributes to the conservation, recreational, ecological, historical,
				educational, cultural, archeological, scientific, or aesthetic value of the
				System.
					.
			(b)Conforming
			 amendmentsSuch section is further amended—
				(1)by striking
			 sanctuary resource each place it appears and inserting
			 System resource;
				(2)by striking
			 sanctuary resources each place it appears and inserting
			 System resources; and
				(3)in section
			 302(6)(C) (16 U.S.C. 1432) by striking resources, and inserting
			 System resources;.
				6.Living and
			 nonliving resource classification, identification, and inventorySection 303 (16 U.S.C. 1433) is amended by
			 adding at the end the following new subsections:
			
				(c)Living and
				nonliving resource classification, identification, and inventory
					(1)In
				generalThe Secretary shall
				prepare an ecological classification of the Nation’s marine environment and an
				identification of maritime heritage resources, and maintain and update such
				classification as a national inventory of marine ecoregions and maritime
				heritage resources under the jurisdiction of the United States.
					(2)Methodologies
				and guidelinesWithin 12
				months after the date of enactment of this subsection, the Secretary, in
				consultation with other Federal agencies, coastal states, Indian tribes,
				Regional Fishery Management Councils and other regional organizations, and
				other nongovernmental scientific, professional, conservation, archaeological,
				and cultural resource organizations, and other advisors with relevant expertise
				and data as the Secretary considers necessary, shall develop and adopt
				appropriate methodologies and guidelines for the following:
						(A)Classification of
				ecoregionsClassification of
				specific marine ecoregions, including ecological subunits, and identification
				of nationally significant marine resources and biological communities therein,
				based upon the best available scientific information.
						(B)Maritime
				heritage resource identificationIdentification of nonliving
				submerged archaeological, historical, and cultural resources, in a manner
				that—
							(i)is
				consistent with other relevant Federal and State laws and regulations and
				utilize to the greatest extent practicable existing information; and
							(ii)allows for the
				Secretary to withhold such information if the public release of such
				information could threaten or jeopardize the long-term protection,
				preservation, conservation, or stewardship of any maritime heritage
				resource.
							(3)ReportWithin
				three years after the date of enactment of this section, the Secretary shall
				submit a report to the Congress that includes—
						(A)charts, maps, and other scientific,
				archaeological, historical, hydrographic, geographic, ecological, biological,
				oceanographic, or other information that classify or identify within the
				exclusive economic zone, in accordance with the guidelines and methodologies
				adopted under paragraph (2)—
							(i)all marine
				ecoregions; and
							(ii)maritime heritage
				resource areas;
							(B)identification of
				areas of the marine environment of the exclusive economic zone that could not
				be classified due to a lack of scientific data necessary to meet the
				methodology and guidelines developed under paragraph (2)(A); and
						(C)other relevant
				information the Secretary considers necessary to identify and describe marine
				ecoregions and marine heritage resource areas of the exclusive economic
				zone.
						(4)Report
				revisionsThe Secretary shall—
						(A)provide for the
				regular review and reassessment of the classification methodologies and
				guidelines and identification of marine ecoregions and maritime heritage
				resource areas; and
						(B)based upon new
				scientific information and analysis, submit to Congress revised reports as the
				Secretary determines necessary.
						(d)Site selection
				report and list
					(1)In
				generalNo later than one
				year after the date of submittal of the report required under subsection (c),
				the Secretary, in consultation with other Federal agencies, States, Indian
				tribes, Regional Fishery Management Councils, academic, scientific,
				professional or conservation, organizations, and other stakeholders, shall
				issue a report identifying discrete areas of the marine environment within the
				territorial waters of the United States that the Secretary may consider for
				potential designation as marine sanctuaries. The report shall include—
						(A)sites representing the spectrum of various
				classifications of marine ecoregions, subunits, biological communities, and
				habitats;
						(B)sites representing
				maritime heritage resource areas;
						(C)the best available
				scientific, archaeological, historical, and other information regarding the
				status and condition of marine resources that would benefit from designation as
				a national marine sanctuary; and
						(D)a site selection list that identifies and
				justifies priority sites for active consideration by the Secretary for
				designation as national marine sanctuaries pursuant to this section and section
				304.
						(2)UpdatesThe
				Secretary shall update the site selection list under paragraph (1)(D) no later
				than five years after the date of publication of the initial report required
				under this subsection and every five years thereafter.
					(e)System expansion
				goalIn order to fulfill the
				purposes of this title, the Secretary shall strive to achieve the goal of
				including in the System by 2030, that number of sites that will incorporate a
				full range of the Nation’s marine ecoregions and rare and unique marine
				habitats, and a full range of maritime heritage resource areas. The Secretary
				shall report to the Congress on progress toward this goal, with such
				explanation as may be necessary and appropriate, no later than January 15 of
				2011 and of every second year
				thereafter.
				.
		7.Revisions to
			 designation procedures
			(a)Fishing
			 regulationsSection 304 (16 U.S.C. 1434) is amended in subsection
			 (a) by striking paragraph (5) and inserting the following:
				
					(5)Fishing
				regulationsIf the Secretary
				determines that it is necessary to regulate any fishing activities within a
				proposed sanctuary to meet the mission of the System and the purposes under
				this title, the Secretary shall include in the sanctuary designation documents
				under paragraph (2) regulations for such activities, that are—
						(A)compatible with
				the purposes of the sanctuary;
						(B)compatible with
				the mission of the System and the purposes of this title; and
						(C)approved or
				prepared by the Secretary in accordance with section
				308(b).
						.
			(b)DeadlinesSection
			 304 (16 U.S.C. 1434) is amended—
				(1)in
			 subsection (a)(6), in the second sentence, by striking forty-five day
			 period of continuous session of Congress and inserting
			 60-calendar-day period;
				(2)in subsection
			 (b)(1)—
					(A)in the third
			 sentence, by 30 months and inserting 24 months;
			 and
					(B)in the fifth
			 sentence, by striking forty-five days of continuous session of
			 Congress and inserting 60 calendar days; and
					(3)by striking
			 subsection (b)(3).
				(c)Effectiveness of
			 designationSection 304(b)(2) (16 U.S.C. 1434(b)(2)) is amended
			 by inserting as unacceptable after not
			 certified.
			(d)Review of
			 management plansSection 304 (16 U.S.C. 1434) is further
			 amended—
				(1)by striking
			 subsections (c) and (d), and redesignating subsection (e) as subsection (c);
			 and
				(2)in subsection (c)
			 (as so redesignated)—
					(A)in the first
			 sentence—
						(i)by
			 striking five years the first place it appears and inserting
			 seven years; and
						(ii)by
			 striking five years the second place it appears and inserting
			 ten years;
						(B)in the first
			 sentence, by inserting or marine national monument after
			 sanctuary; and
					(C)by amending the
			 second sentence to read as follows: This review shall include a
			 prioritization of management objectives, and a review, in consultation with the
			 appropriate Regional Fishery Management Councils, States and Indian tribes,
			 regarding the impacts of fishing activities on other System resources and the
			 adequacy and effectiveness of fishing regulations within the sanctuary or
			 marine national monument..
					(e)Repeal of
			 limitation on designation of new national marine
			 sanctuariesSection 304(f) (16 U.S.C. 1434(f)) is
			 repealed.
			8.International
			 negotiationsSection 305(b)
			 (16 U.S.C. 1435(b)) is amended by striking any national marine sanctuary
			 and to promote the purposes for which the sanctuary is established and
			 inserting any unit within the System and to promote the purposes for
			 which the unit is established. In the case of a jointly managed Marine National
			 Monument, the Secretary of State shall also consult with any other Federal or
			 non-Federal government agencies and officials that are co-trustees for such
			 Marine National Monument..
		9.Clarifying
			 prohibited activities and strengthening enforcement
			(a)Prohibited
			 activitiesSection 306 (16 U.S.C. 1436) is amended—
				(1)by
			 striking paragraph (1) and inserting the following:
					
						(1)destroy, cause the
				loss of, or injure any System resource managed under law or regulations for a
				sanctuary or marine national
				monument;
						;
				(2)in paragraph (2)
			 by striking sanctuary resource and inserting System
			 resource;
				(3)in paragraph
			 (3)(C)—
					(A)by striking
			 knowingly and willfully; and
					(B)by inserting after title the
			 second place it appears the following: or any false information in a
			 report or a permit application submitted pursuant to regulations adopted under
			 section 308.
					(4)by
			 striking or after the semicolon at the end of paragraph (3)(C),
			 by striking the period at the end of paragraph (4) and inserting :
			 or, and by adding at the end the following:
					
						(5)in any area administered as part of the
				System—
							(A)directly discharge into a sanctuary or
				marine national monument sewage effluent or solid waste resulting from less
				than secondary treatment, other than—
								(i)fish, fish parts,
				and chumming materials resulting from, and while conducting otherwise lawful,
				fishing activities; or
								(ii)biodegradable effluents or materials
				incidental to vessel use and maintenance that comply with otherwise applicable
				Federal standards;
								(B)disturb or remove
				maritime heritage resources;
							(C)explore for,
				lease, develop, produce, or extract mineral resources;
							(D)disturb, construct on, or alter the seabed,
				including—
								(i)engaging in bottom
				trawling in a sanctuary designated before January 1, 2009, unless the Secretary
				has determines that such activity can be conducted in a manner that does not
				violate paragraph (1); and
								(ii)engaging in
				bottom trawling in a sanctuary designated on or after that date;
								(E)release toxic or hazardous
				materials;
							(F)detonate
				explosives; or
							(G)intentionally
				introduce or release non-native
				species.
							.
				
				(b)Strengthening
			 enforcementSection 307 (16 U.S.C. 1437) is amended—
				(1)in subsection
			 (b)(2) by striking sanctuary resource and inserting
			 System resource;
				(2)in subsection
			 (c)(1)—
					(A)by inserting
			 (other than a foreign government or any entity of such a
			 government) after A person; and
					(B)by inserting
			 knowingly after if the person;
					(3)in subsection
			 (c)(2) by striking 6 months and inserting 2
			 years;
				(4)in subsection
			 (d)(1) by striking $100,000 and inserting
			 $250,000;
				(5)in subsection
			 (e)(1) by striking sanctuary resource and inserting
			 System resource;
				(6)in subsection
			 (e)(3) by striking (3) Disposal of sanctuary resources.—Any sanctuary
			 resource and inserting (3)
			 Disposal of System
			 resources.—Any System resource;
				(7)in
			 subsection (e)(4) by inserting or System resources after
			 sanctuary resources; and
				(8)in
			 subsection (j) by striking sanctuary resource each place it
			 appears and inserting System resource.
				10.Consolidation of
			 regulationsSection 308 (16
			 U.S.C. 1439) is amended to read as follows:
			
				308.Regulations
					(a)In
				generalThe Secretary may issue such regulations as may be
				necessary to carry out this title. Such regulations may apply to—
						(1)a national marine
				sanctuary;
						(2)a marine national
				monument; or
						(3)the System.
						(b)Fishing
				regulations
						(1)In
				generalIf the Secretary
				determines that regulations for fishing activities are necessary for the
				designation of a new sanctuary or to manage fishing activities within an
				existing or proposed sanctuary or a marine national monument, if applicable
				under the terms of its designation by the President, to protect System
				resources, the Secretary shall notify and request the appropriate Regional
				Fishery Management Council (in this subsection referred to as the
				Council) to prepare such draft regulations for fishing
				activities within the boundaries (or proposed boundaries) of such sanctuary or
				monument.
						(2)Action by the
				council
							(A)Council
				submissionWithin the 180-day period beginning on the date of
				notification by the Secretary, the Council shall submit to the
				Secretary—
								(i)draft fishing
				regulations for the proposed sanctuary or existing sanctuary or marine national
				monument; or
								(ii)a
				determination that regulations for fishing activities within the proposed
				sanctuary or existing sanctuary or marine national monument are not
				necessary.
								(B)Extension of
				deadlineUpon a written request by the Council, the Secretary may
				grant one extension of time for the submission under subparagraph (A), if the
				Secretary determines that exigent circumstances will prevent the Council from
				completing its work within the period referred to in that subparagraph. The
				extension shall be for a period that does not exceed 90 days.
							(C)Council
				procedure and standards for preparing draft fishing regulationsIn preparing draft fishing regulations
				under this section, the Council shall comply with the Secretary’s request and
				utilize established administrative procedures to prepare fishery management
				plans that are consistent and compatible with the purposes of a proposed
				national marine sanctuary designation, or the management plans for an existing
				sanctuary or marine national monuments, as applicable, the mission of the
				System, and the purposes and policies of this title.
							(3)Actions by the
				Secretary
							(A)Technical
				assistanceUpon the request of the Council, the Secretary may
				provide technical assistance to the Council to clarify and expedite procedures,
				coordinate reviews with other Federal agencies, and provide scientific and
				technical expertise.
							(B)Review of
				council submissionWithin 60 days after receiving a response from
				the Council in accordance with paragraph (2), the Secretary shall—
								(i)determine if the
				response fulfills—
									(I)the management
				objectives of the proposed sanctuary or the existing sanctuary or marine
				national monument;
									(II)the mission of
				the System; and
									(III)the purposes of
				this title; and
									(ii)provide in
				writing to the Council an explanation of the factors that contributed to this
				determination.
								(C)Approval by the
				SecretaryIf the Secretary determines that the Council’s response
				is sufficient to meet the criteria under subparagraph (A), the Secretary shall
				accept the Council’s draft fishing regulations and issue them as proposed
				regulations under this title.
							(D)Disapproval by
				the SecretaryIf the
				Secretary determines that the Council’s response under paragraph (2)
				insufficient to meet the criteria under subparagraph (B)(i), or if the Council
				fails to submit a response in accordance with paragraph (2), the Secretary
				shall prepare any necessary regulations for fishing activities in a proposed
				sanctuary or existing sanctuary or marine national monument under this
				title.
							(4)Amendments to
				fishing regulationsAny amendments to regulations affecting
				fishing activities within the System shall be drafted, approved, and issued in
				the same manner as the original regulations.
						(5)Cooperation and
				consultation with other fishery management entitiesThe Secretary
				and the Councils shall cooperate and consult with other appropriate State
				fishery management authorities and Indian tribes with rights or
				responsibilities within a proposed sanctuary or an existing sanctuary or marine
				national monument at the earliest practicable stage when drafting any fishery
				regulations under this subsection.
						(c)Access and valid
				rights
						(1)Preexisting
				rightsNothing in this title shall be construed as terminating or
				granting to the Secretary the right to terminate any valid lease, permit,
				license, or right of subsistence use or access that is in existence on the date
				of designation of any sanctuary.
						(2)Exercise of
				rightsThe exercise of rights
				or authorities within the System under a lease, permit, license, or right is
				subject to regulation by the Secretary consistent with the mission of the
				System and the purposes of this title.
						.
				
		11.Research and
			 Monitoring
			(a)Research and
			 monitoring, generallySection 309(b)(1) (16 U.S.C. 1440(b)(1)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 sanctuary resources and inserting System
			 resources; and
					(B)by inserting
			 or marine national monuments after national marine
			 sanctuaries;
					(2)in subparagraph
			 (B), by striking sanctuary resources and inserting System
			 resources; and
				(3)in subparagraph
			 (C), by striking resources of national marine sanctuaries and
			 inserting maritime heritage resources of the System.
				(b)Limitation on
			 release of resultsSection 309(b)(2) (16 U.S.C. 1440(b)(2)) is
			 amended to read as follows:
				
					(2)Availability of
				information
						(A)Availability of
				resultsThe results of research and monitoring conducted,
				supported, or permitted by the Secretary under this subsection shall be made
				available to the public, unless such information is protected from public
				disclosure under any other provision of law or is withheld pursuant to
				subparagraph (B).
						(B)Authority to
				withhold certain informationThe Secretary may withhold from
				disclosure to the public information described in subparagraph (A), if the
				Secretary—
							(i)determines that
				such disclosure to the public may result in the destruction, loss of, or injury
				to any System resource; and
							(ii)specifies who may
				have access to the information for the purpose of implementing this
				title.
							.
			(c)EducationSection
			 309(c) (16 U.S.C. 1440(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the first
			 sentence, by inserting , marine national monuments, after
			 national marine sanctuaries; and
					(B)in the second
			 sentence, by striking national marine sanctuaries and;
			 and
					(2)in paragraph (2),
			 by inserting or marine national monument after national
			 marine sanctuary.
				(d)Interpretive
			 facilitiesSection 309(d) (16 U.S.C. 1440(d)) is amended—
				(1)in paragraph (1),
			 by inserting or marine national monument after national
			 marine sanctuary; and
				(2)in
			 paragraph (2)—
					(A)by inserting
			 or marine national monument after national marine
			 sanctuary; and
					(B)by striking
			 the national marine sanctuary and inserting the
			 System.
					12.Clarification of
			 use permits and interagency cooperation
			(a)In
			 generalSection 310 (16
			 U.S.C. 1441) is amended to read as follows:
				
					310.Permits
						(a)In
				generalThe Secretary may
				allow for the conduct of activities that would otherwise be prohibited by this
				title, other than activities prohibited under subparagraph (B), (C), (E), (F),
				or (G) of section 306(5), or regulations issued under this title through, in
				accordance with such regulations, the issuance of—
							(1)special use permits
				for the conduct of concession or commercial-oriented activities dependent on
				System resources; or
							(2)general use permits
				for other activities.
							(b)Findings
				requiredThe Secretary may not issue a permit under this section
				for a proposed activity unless the Secretary finds that—
							(1)the proposed
				activity is compatible with—
								(A)the mission of the System and the purposes
				and policies of this title; and
								(B)the purposes for
				which the applicable unit of the System was designated or established;
								(2)there is no
				practicable alternative to conducting the activity within or over the
				applicable unit of the System;
							(3)the proposed
				activity will promote sustainable public use and increase public understanding
				and appreciation of System resources; and
							(4)the proposed activity will cause no
				negligible or irreversible harm to any System resource.
							(c)Terms and
				conditionsThe Secretary
				shall impose reasonable terms and conditions on activities conducted under a
				permit issued under this section to ensure protection of System resources and
				to fulfill the mission of the System and the purposes and policies under this
				title.
						(d)Special use
				permits
							(1)In
				generalA special use permit
				issued under subsection (a)(1)—
								(A)shall authorize
				the conduct of an activity only if that activity is compatible with the
				purposes for which the sanctuary or marine national monument is designated and
				with protection of sanctuary resources or System resource;
								(B)shall not
				authorize the conduct of any activity for a period of more than 5 years unless
				renewed by the Secretary;
								(C)shall require that
				activities carried out under the permit be conducted in a manner that does not
				destroy, cause the loss of, or injure sanctuary resources or System resources;
				and
								(D)shall require the
				permittee to—
									(i)purchase and
				maintain comprehensive general liability insurance, or post an equivalent bond,
				against claims arising out of activities conducted under the permit; and
									(ii)agree to hold the
				United States harmless against such claims.
									(2)Terms and
				conditionsThe Secretary
				shall include in a special use permit under subsection (a)(1) that authorizes
				the conduct of a specific activity such terms and conditions as the Secretary
				determines to be necessary for access to and use of any sanctuary resource or
				System resource under the permit.
							(3)Public notice
				and comment requiredThe
				Secretary shall provide appropriate public notice before identifying any
				category of activity subject to a special use permit under subsection (a)(1),
				and shall allow for adequate opportunity for public comment on permit
				applications.
							(e)Fees
							(1)Assessment and
				collectionThe Secretary may assess and collect fees for the
				conduct of any activity under a permit issued under this section.
							(2)AmountThe
				amount of a fee under this subsection shall be equal to the sum of—
								(A)costs incurred, or
				expected to be incurred, by the Secretary in issuing the permit;
								(B)costs incurred, or
				expected to be incurred, by the Secretary as a direct result of the conduct of
				the activity for which the permit is issued, including costs of monitoring the
				conduct of the activity; and
								(C)an amount that represents the fair market
				value of the use of the System resource concerned, if applicable in the context
				of the permitted use.
								(3)Use of
				feesAmounts collected by the Secretary in the form of fees under
				this section shall be used by the Secretary—
								(A)for issuing and
				administering permits under this section; and
								(B)for expenses of
				managing the System.
								(4)In-lieu
				contributions; reduction and waiverThe Secretary may accept
				in-kind contributions in lieu of a fee under paragraph (2)(C), or waive or
				reduce any fee assessed under this subsection for any activity that does not
				derive profit from the access to or use of System resources.
							(f)ViolationsUpon
				violation of a term or condition of a permit issued under this section, the
				Secretary may—
							(1)suspend or revoke
				the permit without compensation to the permittee and without liability to the
				United States;
							(2)assess a civil
				penalty in accordance with section 307; or
							(3)both.
							(g)ReportsEach
				person issued a permit under this section shall submit an annual report to the
				Secretary not later than December 31 of each year which describes activities
				conducted under that permit and revenues, if any, derived from such activities
				during the year.
						(h)Interagency
				cooperation
							(1)Review of agency
				actions
								(A)In
				generalFederal agency
				actions within or outside of a national marine sanctuary or marine national
				monument, including private or other non-Federal activities authorized by a
				Federal license, lease, or permit, that are likely to destroy, cause the loss
				of, or injure any System resource, are subject to consultation in advance with
				the Secretary in accordance with regulations issued by the Secretary.
								(B)Agency
				statements requiredSubject to any regulations the Secretary may
				establish, the head of each Federal agency proposing an action described in
				subparagraph (A) shall provide to the Secretary a written statement describing
				the action and its potential effects on System resources at the earliest
				practicable time, but in no case later than 120 days before the final approval
				of the action unless such Federal agency and the Secretary agree to a different
				schedule.
								(2)Secretary’s
				recommended alternativesIf
				the Secretary finds that a Federal agency action is likely to destroy, cause
				the loss of, or injure a System resource, the Secretary shall, within 45 days
				after receiving complete information on the proposed agency action, recommend
				reasonable and prudent alternatives, that can be taken by the Federal agency in
				implementing the agency action and that will protect System resources. Such
				alternatives may include conduct of the action at a different location or
				imposition of additional restrictions as considered necessary by the
				Secretary.
							(3)Response to
				recommendationsThe head of an agency who receives the
				Secretary’s recommended alternatives under paragraph (2) shall promptly consult
				with the Secretary on the alternatives. If the agency head decides not to
				follow the alternatives, the agency head shall provide the Secretary with a
				written statement explaining the reasons for that decision.
							(4)Failure to
				follow alternativeIf the head of a Federal agency takes an
				action other than an alternative recommended by the Secretary and such action
				results in the destruction of, loss of, or injury to a System resource, the
				head of the agency shall promptly prevent and mitigate further damage and
				restore or replace the System resource in a manner approved by the
				Secretary.
							.
			(b)RegulationsThe Secretary of Commerce shall issue
			 regulations implementing section 310(h) of the National Marine Sanctuaries Act,
			 as amended by this section, by not later than 1 year after the date of the
			 enactment of this Act.
			13.Application of
			 authority to marine national monuments and within the system
			(a)Cooperative
			 agreements, donations, and acquisitionsSection 311 (16 U.S.C.
			 1442) is amended—
				(1)in subsection (c),
			 by striking designating and administering national marine
			 sanctuaries and inserting designating sanctuaries and
			 administering sanctuaries and marine national monuments; and
				(2)in subsection (e),
			 by striking State or other Federal agency and inserting
			 any Federal agency or instrumentality of the United States, any State,
			 local government, Indian tribe, territory or possession of the United States,
			 or any political subdivision thereof, or any foreign government or
			 international organization,.
				(b)Destruction or
			 loss of, or injury to, system resourcesSection 312 (16 U.S.C.
			 1443) is amended—
				(1)in
			 the section heading by striking sanctuary resources and inserting
			 System
			 resources;
				(2)by striking
			 sanctuary resource each place it appears and inserting
			 System resource;
				(3)by striking
			 sanctuary resources each place it appears and inserting
			 System resources; and
				(4)in subsection
			 (d)(2)(E), by inserting or marine national monuments after
			 national marine sanctuaries.
				(c)Advisory
			 councilsSection 315 (16 U.S.C. 1445a) is amended—
				(1)in subsection (a),
			 by inserting and marine national monuments after national
			 marine sanctuaries;
				(2)in
			 subsection (c), by striking For sanctuaries designated and
			 inserting For sanctuaries and marine national monuments designated or
			 otherwise established; and
				(3)in subsection
			 (e)(3), by inserting or marine national monument after
			 national marine sanctuary.
				(d)Enhancing
			 support for the systemSection 316 (16 U.S.C. 1445b) is
			 amended—
				(1)in the section
			 heading by striking national
			 marine sanctuaries and inserting
			 the
			 System;
				(2)by striking
			 the national marine sanctuary program each place it appears and
			 inserting the System;
				(3)in
			 subsection (a)—
					(A)by inserting
			 or marine national monuments after individual national
			 marine sanctuaries each place it appears;
					(B)in paragraph (8),
			 by inserting and marine national monuments after national
			 marine sanctuaries; and
					(C)in the matter
			 following paragraph (8)—
						(i)by
			 inserting or marine national monument after individual
			 national marine sanctuary; and
						(ii)by
			 inserting or monument after that
			 sanctuary;
						(4)in subsection (c),
			 by inserting or marine national monuments after
			 sanctuaries;
				(5)in subsection
			 (e)(1), by inserting or marine national monument after
			 sanctuary;
				(6)in subsection (f),
			 by inserting , marine national monument, or after
			 sanctuary; and
				(7)in subsection
			 (g)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking the national marine sanctuary system or of individual national
			 marine sanctuaries and inserting the System or of individual
			 national marine sanctuaries or marine national monuments; and
						(ii)by
			 striking the sanctuary system and inserting the
			 System; and
						(B)in paragraph
			 (3)(B) by striking 2 or more related sanctuaries  and inserting
			 , 2 or more related sanctuaries or marine national monuments, or the
			 System.
					14.Authorization of
			 appropriationsSection 313 (16
			 U.S.C. 1444) is amended to read as follows:
			
				313.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary—
					(1)to carry out this
				title—
						(A)$60,000,000 for
				fiscal year 2009;
						(B)$65,000,000 for
				fiscal year 2010;
						(C)$70,000,000 for
				fiscal year 2011;
						(D)$75,000,000 for
				fiscal year 2012; and
						(E)$80,000,000 for
				fiscal year 2013;
						(2)for construction
				projects at national marine sanctuaries or marine national monuments,
				$20,000,000 for each of fiscal years 2009, 2010, 2011, 2012, and 2013;
				and
					(3)to implement section 303(c) of this title,
				$5,000,000.
					.
		15.Conforming
			 amendment to references to renamed committeeSection 304 (16 U.S.C. 1434) is amended by
			 striking Committee on Resources and inserting Committee
			 on Natural Resources each place it appears in subsections (a)(1)(C),
			 (a)(16), and (b)(2)(A).
		
